Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS

This is an Agreement (“Agreement”) between you, Michael Ford , for yourself and
any spouse, beneficiaries, heirs and/or agents you may have (collectively,
“you”) and ORBCOMM Inc. and any holding companies, divisions, subsidiaries and
related entities, if any and its and their directors, officers, employees,
agents, predecessors and successors (“ORBCOMM” or collectively, “the Company”).
You and the Company shall be collectively referred to as “the Parties.”

1. ORBCOMM Promises. If you sign this Agreement and do not revoke it as provided
in Section 9 below, ORBCOMM promises that it will (A) pay you twelve (12) weeks
base salary, less any legally required deductions, such as for applicable taxes;
and (B) allow a pro rata portion equal to 50% of your unvested 16,574 time-based
Restricted Stock Units and 50% of your 16,575 performance-based Restricted Stock
Units (such pro rata portion equal to 8,288 time-based Restricted Stock Units
and 8,287 performance-based Restricted Stock Units) previously granted for
fiscal year 2019 to vest on their original vesting dates as if you remained
employed by the Company through the applicable vesting dates subject, in the
case of the performance-based Restricted Stock Units, to achievement of the
performance targets established for fiscal year 2019 . Payments of your base
salary will be made in accordance with the Company’s normal payroll schedule,
either by direct deposit to your account on file, if that is how you normally
receive payroll checks, or mailed to your current address. Payments will begin
after you have returned all Company and client materials, and within 2 weeks
after the 7-day rescission period referred to in Section 9 below passes without
your having revoked this Agreement. No payments will be made until after the
7-day rescission period has passed without your revoking this Agreement. Please
make sure Michele Coniglio has your correct mailing address or direct deposit
information so that your check can be sent to the proper location. Regardless of
whether you sign this Agreement or not, you will be paid for all the time that
you worked.

2. Your Promises. In exchange for the payments described in Paragraph 1 above:

 

  A.

Waiver and Release of Claims. You promise not to bring or make any claim or
action of any kind or nature in any forum against the Company regarding any
aspect of your time at ORBCOMM, including but not limited to anything associated
with your hiring, employment or departure from employment. You are waiving and
releasing any and all claims and causes of action of any type you may have
against the Company, whether you know about them now or not, from any time in
the past up to and including the moment you sign this Agreement, including but
not limited to any and all claims that the Company:

 

  1)

Violated public policy, its personnel policies, handbooks or any express or
implied contract between you and it.

 

Severance and Release    Page 1 of 6   



--------------------------------------------------------------------------------

  2)

Discriminated against you on the basis of race, creed, color, sex, national
origin or ancestry, age, disability, religion, pregnancy, genetic information or
any other category protected by local, state or federal laws or regulations
including but not limited to Title VII of the Civil Rights Act of 1964 as
amended, 42 U.S.C. 2000e et seq.; the Americans with Disabilities Act, 42 U.S.C.
12101 et seq. ; the Age Discrimination in Employment Act 29 U.S.C. 621 et seq.;
the Family and Medical Leave Act 29 U.S.C. 2601 et seq.; the Employee Retirement
Income Security Act 29 U.S.C. 1001 et seq.; the Civil Rights Act of 1866, 42
U.S.C. 1981; the Civil Rights Act of 1991, 42 U.S.C. 1981a; 42 U.S.C. 1983 or
1985; the National Labor Relations Act 29 U.S.C. 151 et seq.; the Americans with
Disabilities Act, and/or the New Jersey Law Against Discrimination, the NJ
Opportunity to Compete Act, or the NJ SAFE Act.

 

  3)

Violated your rights under federal or New Jersey Occupational Safety and Health
laws; the Worker Adjustment and Retraining Notification Act of 1989, 29 USC
2101; or the Sarbanes Oxley Act of 2002;

 

  4)

Violated your rights under the US, FL and/or NJ constitutions;

 

  5)

Retaliated against you in violation of any federal, state or local law;

 

  6)

Defamed you, invaded your privacy, inflicted emotional distress on you or caused
you harm under any other principle of common law, tort or equity;

 

  7)

Failed to pay or reimburse monies allegedly owed to you; and/or

 

  8)

Failed to offer or provide any benefits, including but not limited to severance
pay.

Your waiver and release includes any and all claims for attorneys’ fees and
costs. Excluded from this Agreement are any claims that cannot be waived by law.
You are waiving, however, your right to any monetary recovery, if any agency or
person pursues any claims on your behalf. This release of claims is a GENERAL
RELEASE, and is meant to be interpreted broadly.

 

  B.

You will return all keys, identification and entry cards, equipment, files,
data, emails or other communications, schedules, calendars and other information
and property belonging to the Company or any of its clients without retaining,
making or sending any copies in any form.

 

  C.

Upon receipt of your paycheck after your last day worked, you will have been
fully paid for all time worked and have not suffered any on-the-job injury for
which you have not already filed a claim.

 

  D.

You have not filed any claim(s) or action(s) against the Company, as of the date
you sign this Agreement. You will not sue or file any sort of charge or claim
against the Company for anything covered by the General Release in Section 2.A
above that is a waivable claim. This means you are promising never to bring any
kind of legal action, arbitration, or mediation against the Company based on any
of the claims you are giving up. However, you may bring an action against the
Company to enforce this Agreement, to challenge its validity under the ADEA, or
to file an administrative charge without incurring the penalties of this
Section 2D, although you may not be entitled to any monetary recovery from any
such actions for you or any attorney who may act in any way on your behalf.

 

Severance and Release    Page 2 of 6   



--------------------------------------------------------------------------------

  E.

You will not disclose or use for the benefit of any person or entity other than
the Company itself any trade secrets, proprietary or confidential information
belonging to the Company or its clients. Nor will you reverse-engineer or
attempt to reverse engineer any Company or client product, deliverable, concept,
property or project using or in order to obtain any confidential information.
“Confidential information” includes, but is not limited to, non-public
information in documentary, electronic or oral form concerning the Company’s or
any of its client’s: financial condition; pricing; costs or expenses;
receivables or payables; programming; business structure, plans, practices,
operations or strategies; programming or programming ideas; projects or plans
for projects; engineering or programming technical data or specifications;
business concepts; research plans or results; information campaigns; litigation
or administrative proceedings; information, including but not limited to
personal information, regarding clients or prospective clients, employees,
agents, directors, officers, shareholders, affiliates, founders or members of
the Company. This provision supplements and complements, but does not revoke or
undermine any prior confidentiality or non-disclosure agreement you may have
signed, which remains in full force and effect.

You understand that if you use or disclose any trade secrets or confidential
information, the Company and/or its client(s) will suffer immediate and
irreparable harm and that money damages will be inadequate to repair the harm or
protect the Company and/or its client(s). Therefore, you agree that if you
violate this section of this Agreement, the Company will be entitled to a
temporary restraining order or injunctive relief enforcing this provision, in
addition to any other available remedies. You consent to the issuance of an
appropriate temporary restraining order, preliminary injunction or permanent
injunction in such circumstances.

 

  F.

You may announce your departure by email or telling employees and clients
personally in your own way and timing, except that Michele Coniglio, Vice
President, Human Resources, must first be advised of what you plan to say and
approve it. As long as what you say is professional and appropriately dignified
for both Parties, approval will not be unreasonably withheld.

 

  G.

If you violate any of the terms of this Agreement, including but not limited to
Sections 2D-2F, 6 and/or 7, the Company will be entitled to: a) is reasonable
attorney fees, expert witness fees and other litigation costs and expenses
associated with defending itself against your suit and/or taking any action
necessary to assert or enforce its rights; b)require you to immediately return
all but $500 of the payments of twelve weeks pay described in Section 1 already
made to you and the Company shall not be obligated to make any further Severance
Payments to you ; and c) seek injunctive relief against you

 

Severance and Release    Page 3 of 6   



--------------------------------------------------------------------------------

3. Official Duties End at Close of Business (Date): You will have no official
duties from and after the close of business on April 1, 2019 and will not be
present on Company premises after that time without authorization.

4. Consideration Supporting This Agreement. You agree that you are not otherwise
entitled to the payment and/or benefits provided for in Paragraph 1 of this
Agreement.

5. No Admission of Wrong Doing by Either Party. You and the Company are entering
into this Agreement to resolve all issues amicably and professionally. This
Agreement does not state or imply that either party has any liability to the
other or anyone else, or that either party has done anything wrong or caused the
other any harm.

6. Confidentiality. You will not discuss or disclose the existence of,
negotiations concerning, or contents of this Agreement, or in any way
characterize this Agreement or its terms. However, you may discuss or disclose
information about this Agreement and negotiations concerning it to an immediate
family member (e.g., spouse, parent(s), child(ren) or sibling(s)) or person
providing professional guidance while the Agreement is being negotiated, if, and
only if, those persons agree not to disclose the existence or terms of the
Agreement. You may also disclose information about this Agreement as necessary
to enforce an alleged breach of it. If asked whether you received a severance
payment or agreement, you will state only that it was a friendly separation.

7. Non-Disparagement. You agree that you will not say, write or do anything to
disparage, ridicule or criticize the Company, regardless of whether you believe
it to be true, or any or all of the Company’s managers, owners, directors,
trustees, employees, work, stock, credit, performance, or clients. Nor will you
say, write or do anything that may injure or harm the Company’s relationships
with current or prospective employees, partners or joint venturers, clients,
investors, lenders, or the public. This prohibition includes, and is not limited
to, communicating with any reporter(s), authors, editors, publishers, producers,
or other representative(s) of the news, entertainment, publishing or media
organizations regarding the Company or any of its owners, directors, affiliated
entities, employees or agents. It also includes, but is not limited to, posting
comments or any other material on any blog, website, Facebook, Twitter or
similar internet entity, whether anonymously, under your own name, or under some
other name, that disparages, ridicules, criticizes, or may reasonably be
expected to harm the Company. You may at all times respond truthfully when
called upon by subpoena, administrative proceeding or court order to testify or
provide information in a legal or official proceeding.

8. Consult With an Attorney Before Signing This Agreement. You have been advised
and/or hereby are advised to consult with an attorney and consider this
Agreement carefully before signing it.

9. Time to Consider and Revoke The Agreement. You may consider this Agreement
for up to 21 calendar days after it is delivered to you, although you may sign
it in less than 21 days, if you wish to do so. After you sign this Agreement,
regardless of when in those 21 days that you do so, you will have 7 days to
revoke it. If you want to revoke it, you must deliver a written notice stating
that you are revoking this Agreement to Michele Coniglio at her office. The
notice must

 

Severance and Release    Page 4 of 6   



--------------------------------------------------------------------------------

be delivered by 5 p.m. of the 7th calendar day after the day you sign the
Agreement. If you do not sign this Agreement within 21 days, it and the terms it
offers will be automatically revoked. No payment will be made to you until you
have provided ORBCOMM with all of the items described in Section 2B and until 7
days pass after you sign this Agreement without revoking it, other than for time
already worked. Any discussions between you and the Company regarding this
Agreement will not extend or re-start the 21-day consideration time period.

10. Knowing and Voluntary Waiver. You are entering into this Agreement knowingly
and voluntarily.

11. Entire Agreement. This Agreement comprises the entire agreement between you
and the Company, and cancels all previous negotiations and agreements in
connection with the subject matter of this Agreement. For the avoidance of
doubt, each of the (1) Confidentiality, Intellectual Property and Non
Competition Agreement you signed on August 17, 2018 and (2) the Employee
Non-Disclosure Agreement you signed on August 17, 2018, remains in full force
and effect. This Agreement cannot be modified or supplemented except in a
writing signed by both Parties.

12. Severability and Authority of a Reviewing Court to “Blue Pencil.” If any
part of this Agreement is held unenforceable, it shall be severed from the
remainder of the Agreement, which shall continue in full force and effect. A
reviewing court or authority shall have the authority to rewrite the
unenforceable portion to make it as enforceable as possible.

13. Attorney’s Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements, in
addition to any other relief to which the prevailing party may be entitled.

14. Execution of Separate Originals, Telecopier or Electronic Copies. The
parties may sign separate originals of this Agreement without affecting its
validity, and copies transmitted by telecopier or other electronic means shall
be valid as long as the content of the terms has not been altered.

15. Paragraph Headings. The paragraph headings in this agreement are for
convenience of reference only and do not affect the meaning or interpretation of
this agreement.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey and in state or federal
court in New Jersey, regardless of New Jersey’s law on conflicts of laws.

17. Construction of Ambiguities. You and the Company agree that neither party
shall be considered the “drafter” of this Agreement. If any term(s) or
provision(s) are ever deemed to be ambiguous, it/they shall not be construed
against either party because of that party’s role in drafting this Agreement.

 

Severance and Release    Page 5 of 6   



--------------------------------------------------------------------------------

The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.

 

/s/ Michael Ford

     

April 4, 2019

Michael Ford       Date ORBCOMM Inc.       By:  

/s/ Christian G. Le Brun

     

April 4, 2019

Name:   Christian G. Le Brun       Date Title:   Executive Vice President,
General Counsel and Secretary      

 

Severance and Release    Page 6 of 6   